department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c o f f ic e o f c h ief c o u n sel number release date cc it a ebcleverdon wta-n-115006-00 uil date memorandum for associate area_counsel - phoenix attention erin huss from heather c maloy associate chief_counsel income_tax accounting subject tax issues for bosnian refugees immigrating to the united_states this chief_counsel_advice responds to your memorandum dated date requesting assistance on moving expense deductions for immigrants moving to the united_states this memorandum may be shared with field offices chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be relied upon or otherwise cited as precedent your office is currently involved in a preparer project and the question has arisen concerning a large number of eastern european immigrants mainly from bosnia who are claiming income_tax deductions for their expenses of moving to the united_states under the typical fact pattern you describe an eastern european citizen a nonresident_alien for federal_income_tax purposes purchases an airline ticket financed by an interest-free_loan from a humanitarian organization to move to the united_states after the immigrant comes to the united_states and becomes a resident_alien he or she repays the loan and claims a moving_expense_deduction on their federal_income_tax return which in some cases is for the year of the arrival but in other cases is for a subsequent taxable_year your memorandum to us tentatively concludes that these expenses are nondeductible and the legal analysis provided in your memorandum clearly supports this conclusion we do however offer the following comments for your consideration it is clear that the moving_expenses incurred by one of these individuals before coming to the united_states at a time he or she is considered a nonresident_alien are not deductible on the first federal_income_tax return the individual files as a resident_alien if the deduction is claimed for a taxable_year subsequent to the year the expenses were incurred sec_217 of the internal_revenue_code which provides for moving expense wta-n-115006-00 deductions does not allow a deduction for expenses paid_or_incurred in a prior taxable_year this is true even if in the subsequent taxable_year the individual repays the loan that financed the moving_expenses see revrul_78_38 1978_1_cb_68 charitable_contribution by credit card is deductible in the year charged not the year the bill is paid additionally for those individuals who claimed the deduction for the same year the expenses were paid you have pointed out that the dual status rules in sec_1_871-13 of the income_tax regulations apply under these rules the taxable_year during which a nonresident_alien becomes a resident_alien is treated as two separate tax periods - the period of nonresidency and the period of residency you correctly concluded that in this case the moving_expenses incurred during the period of nonresidency could not be deducted against the income reported for the period of residency we note that there may be rare situations in which an immigrant may have been engaged in the conduct of a u s trade_or_business before immigrating and becoming a u s resident in such situations and to the extent the moving_expenses meet the requirements of sec_217 the moving_expense_deduction could be claimed on form 1040nr for the period of nonresidency to offset any income effectively connected with the conduct of a u s trade_or_business received during that period see revrul_68_308 1968_1_cb_336 i hope you find this information helpful this matter has been informally coordinated with the office of associate chief_counsel international and that office concurs with your proposed conclusion please contact edwin b cleverdon at if you have any questions sec_217 provides that there shall be allowed as a deduction moving_expenses paid_or_incurred during the taxable_year in connection with the commencement of work by the taxpayer as an employee or as a self-employed_individual at a new principal_place_of_work
